303 N.W.2d 819 (1981)
David J. STANTON, Plaintiff and Appellant,
v.
Richard K. SAKS, Defendant and Appellee.
No. 13177.
Supreme Court of South Dakota.
Considered on Briefs February 18, 1981.
Decided April 1, 1981.
David J. Stanton, pro se.
Richard K. Saks, pro se.
PER CURIAM.
Appellant, an attorney, represented appellee in a divorce action. When the case was settled a fee dispute arose. Appellant sought $1,201.31; he was awarded $300. We remand.
The case was tried to the court without a jury. Judgment was entered without findings of fact or conclusions of law.[1] No waiver of findings or conclusions appears in *820 the record. SDCL 15-6-52(b). Consequently, the judgment lacks any foundation upon which it may be based. Accordingly, the case must be remanded for the entry of findings of fact, conclusions of law, and a judgment based thereupon, SDCL 15-6-52(a); Matter of N.J.W., 253 N.W.2d 333 (S.D.1977); Saunders v. Hopkins, 60 S.D. 78, 243 N.W. 283 (1932). We do not reach the remaining issues appellant raises.[2]
NOTES
[1]  The trial court rejected appellant's proposed findings of fact and conclusions of law.
[2]  Appellee contends that he never received a copy of the transcript. SDCL 15-26A-52. The court reporter, by affidavit, indicated that appellant took both copies of the transcript and assured her that he would deliver appellee's copy to him. We assume that proper service will be made upon remand.